Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 81, 84, 86, 88, 91, 93, 95 and 98 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al. US 2008/0234935 A1.

	Wolf teaches:
81. (Original) A mobile health device for providing a health service for a person, comprising: 
a health sensor that monitors values of a health metric of the person; [Fig. 10 BP Monitor 1088]
a power control component [Fig. 10 550 – Power management] that controls supplying power to the health sensor and to other components of the mobile health device; and 
a motion sensor [Fig. 3 gyroscope 330 and accelerometer 340], coupled to the power control component, that detects a motion of the mobile health device, [para. 0052, “As previously described, the power control logic implemented within MSMPU 300 may power on or off or switch the operational modes of not only the internal sensors such as accelerometer 340 and gyroscope 330, but may also power on or off or switch the operational modes of external sensors such as geomagnetic sensor 370 and barometric pressure sensor 380.”]
wherein the motion sensor sends a communication to the power control component in response to detection of the motion to activate the other components of the mobile health device.  [Fig. 4]

	Wolf teaches:
84. (Original) The mobile health device of claim 81, wherein the other components include a network interface component that communicates with a remotely coupled device to provide the health service to the person.  [Fig. 10 wireless protocols (Bluetooth, zibee, nfc, etc.) connect to BP monitor 1088 to provide the health service]

	Wolf teaches:
86. (Original) The mobile health device of claim 81, wherein the mobile health device is a hand- held device.  [para. 0033, “In particular examples, a mobile station may comprise a cellular telephone, wireless communication device, user equipment, laptop computer, personal navigation device (PND), personal multimedia player (PMP), other personal communication system (PCS) device, and/or other portable communication device.”]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 82-83, 89-90, and 96-97 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. US 2008/0234935 A1 in view of Lee et al. US 2016/0026212 A1.

	Wolf does not teach the following limitation, however, Lee teaches:
82. (Original) The mobile health device of claim 81, wherein the communication specifies a duration of the motion, and wherein the power control component activates at least one of the other components of the mobile health device based on the duration.  [Fig. 6 606]

	It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Wolf with those of Lee to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the teachings because using a time threshold duration for motion can indicate user activity  (See Lee para. 0058)




83. (Original) The mobile health device of claim 81, wherein the communication specifies a direction of the motion, and wherein the power control component activates at least one of the other components of the mobile health device based on the direction.  [para. 0058, “For example, if the motion sensor 132 is an accelerometer, then one or more metrics of acceleration can be detected at step 604, and compared to one or more respective acceleration thresholds at step 604. For another example, if the motion sensor 132 is an gyrometer, then one or more metrics of angular velocity can be detected at step 604, and compared to one or more respective angular velocity thresholds at step 604. If there is more than one type of motion sensor included in the user-wearable device, then metrics obtained using the multiple motion sensors can be compared to respective thresholds”]

	Regarding claims 89-90, and 96-97, these method and CRM claims are rejected on the same grounds and rationale as 89-90 above because they execute and store the functions recited in the apparatus claims above.

Claims 85, 92, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. US 2008/0234935 A1 in view of Brumback et al. US 2014/0142403 A1.

	Wolf does not teach the following limitation, however, Brumback teaches:
85. (Original) The mobile device of claim 81, wherein the communication is generated based on a comparison between the motion and a motion profile indicative of motion patterns associated with the health device.  [Fig. 9]

	It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Wolf with those of Brumback to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the teachings because Brumback teaches that using a specific user indicated hand gesture can be used to initiate a health device reading.  (See Brumback para. 0085 )

	Regarding claims 92 and 99, these method and CRM claims are rejected on the same grounds and rationale as 85 above because they execute and store the functions recited in the apparatus claims above.

Claims 87, 94 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. US 2008/0234935 A1 in view of FATEH US 2016/0220180 A1.

	Wolf does not teach the following limitation, however, FATEH teaches:
87. (Original) The mobile health device of claim 81, wherein the health sensor has a physical interconnect for connecting with a health accessory employed by the health sensor to monitor values of health metrics, and wherein the communication is generated based on detection of the health accessory becoming connected to the physical interconnect.  [Fig. 8A]

It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Wolf with those of FATEH to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the 

Regarding claims 94 and 100, these method and CRM claims are rejected on the same grounds and rationale as 87 above because they execute and store the functions recited in the apparatus claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GARY COLLINS/Examiner, Art Unit 2115